DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The parent case, 15/453,623 needs to be updated that it is now US patent 10,541,398.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 14 is rejected because it is unclear where the moisture absorbent is present in the electrode group.                                           Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama et al. (JP 2011-238427, translation).           Katayama et al. teaches a nonaqueous electrolyte battery comprising a positive electrode, a negative electrode, a separator and a nonaqueous electrolyte with a separator includes a layer including at least one kind selected from cellulose and cellulose derivatives and the layer mainly including an insulating inorganic material where the air permeability of the separator shown by a Gurley value is 100-500 seconds. Katayama et al. teaches in paragraph [0013, and 0015-0016], that the positive electrode comprises LiaMn(1-b-c)NibM2cO2 where M can be Co, Al etc. Katayama et al. teaches in [0032], as fibers other than cellulose fibers that can be used for the separator layer, polyesters such as PET, PEN and PBT can be used. Katayama et al. teaches in [0036] that the separator is the thickness of 3-20 µm.  Katayama et al. teaches in [0130] the negative electrode material comprises LiTi4O12 and teaches in .	
In addition, the presently claimed property of a separator having a pore volume in a pore size distribution according to a mercury intrusion porosimetry in the range of 0.9-3 cm 3/g and an air permeability value of 2-15 sec/100 ml would have obviously have been present once the Katayama et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727


/Laura Weiner/Primary Examiner, Art Unit 1727